             Case 1:19-cr-10042-NMG Document 1 Filed 02/05/19 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                                                        SEALED
                                 DISTRICT OF MASSACHUSETTS




UNITED STATES OF AMERICA                                        Criminal No.


             V.                                                 Violations;


CEEBIO PIO DE LIMA,                                             Count One: False Document
                                                                (18U.S.C. § 1001(a)(3))
       Defendant
                                                                Count Two: False Statements
                                                                (18U.S.C. § 1001(a)(2))


                                            INDICTMENT


At all times relevant to this Indictment:

                                     GENERAL ALLEGATIONS

        1.        The defendant, CLEBIO PIO DE LIMA ("DE LIMA"), was an illegal alien from

Brazil living in Quincy, Massachusetts.

       2.         On or about February 5, 2018, the United States Citizenship and Immigration

Services ("CIS") received an unsigned letter written in Portuguese at their office in Boston,

Massachusetts. The letter stated that an individual identified by the name of "Mario" was going

to carry out an attack at a South Boston school. Specifically, the letter asserted:

                  He is preparing a large attack at a school here in Massachusetts. He
                  will go to a school here in South Boston and open fire on all of the
                  children; he has already purchased two firearms, automatic pistols
                  and is looking to purchase more. He asked me to help him with this
                  and said he would pay me 3,000 dollars to just drive him there and
                  wait for him to flee after the attack. He just married a U.S. citizen
                  and paid 15,000 dollars.         He said he would get American
                  documents to purchase more firearms and go through with his plan.

       3.         The letter concluded with the statement, "This is for you guys to take some action

-1 have confidence in you guys. Thank you for the great security of this country."
            Case 1:19-cr-10042-NMG Document 1 Filed 02/05/19 Page 2 of 5




       4.       In response to the letter, the Boston Federal Bureau of Investigation's Joint

Terrorism Task Force opened an investigation to identify the individual and stop the attack.




                                              Page 2
             Case 1:19-cr-10042-NMG Document 1 Filed 02/05/19 Page 3 of 5




                                           COUNT ONE
                                          False Document
                                      (18U.S.C. § 1001(a)(3))

       The Grand Jury charges:

        5.      The Grand Jury re-alleges and incorporates by reference paragraphs 1 through 4 of

this Indictment.


        6.      On or about February 5,2018, in the District of Massachusetts, the defendant,

                                      CLEBIO PIO DE LIMA,

did knowingly and willfully make and use a false writing and document, knowing the same to

contain a materially false, fictitious, and fraudulent statement in a matter within the jurisdiction of

the executive branch ofthe Government ofthe United States, that is, DE LIMA sent a letter to CIS

falsely representing that an individual named "Mario" was going to attack a South Boston school.

       All in violation of Title 18, United States Code, Section 1001(a)(3).




                                                Page 3
            Case 1:19-cr-10042-NMG Document 1 Filed 02/05/19 Page 4 of 5



                                          COUNT TWO
                                         False Statements
                                     (18 U.S.C. § 1001(a)(2))

       The Grand Jury turther charges:

       7.       The Grand Jury re-alleges and incorporates by reference paragraphs 1 through 4 of

this Indictment.


       8.       On or about September 19,2018, in the District of Massachusetts, the defendant,

                                     CLEBIO PIO DE LIMA,

did knowingly and willfully make materially false, fictitious, and fraudulent statements and

representations in a matter within the jurisdiction of the executive branch of the Government of

the United States, that is, DE LIMA falsely stated and represented to Task Force Officers of the

FBI's Joint Terrorism Task Force that he had no knowledge of the February 5,2018 letter sent to

CIS, when in fact, he knew he had sent this letter to CIS.

       All in violation of Title 18, United States Code, Section 1001(a)(2).




                                              Page 4
       Case 1:19-cr-10042-NMG Document 1 Filed 02/05/19 Page 5 of 5




                                                    A mUE BILL




                                                    Eofepefsoh of the Gmnd Jury




ssisfant United States Attorney


     DISTRICT OF MASSACHUSETTS: February 5, 2019

     Returned into the District Court by the Grand Jurors and filed.



                                                                                  CD
                                                    leputy Clerk




                                           Page 5
